Title: To Alexander Hamilton from Oliver Wolcott, Junior, 12 July 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Sir,
T. D.C. Off July 12. 1792

It is my opinion that compensations for the services of the Clerks of the Circuit Courts in making records & issuing Certificates for the pensions of Invalids are fully provided for, by the third section of the Act intittled “an Act for regulating processes in the Courts of the United States and providing compensations for the Officers of the said Courts & for Jurors & Witness” and that Certificates from the Courts of the sums which shall be adjudged to be due for such services, will authorize the admission thereof at the Treasury.
It is also my opinion that Mr. Ellery may be authorized to procure a press for the seals of the Circuit & District Courts, and that his account for the expence thereof, may be paid out of the fund appropriated for defraying the Contingent Expences of Government, pursuant to the resolution of Congress passed on the 2nd. of August 1790.
I have the honor to be &c
The honbleAlex Hamilton Esqr
